DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Rachel S. Watt on May 23, 2022.
The application has been amended as follows: 
Claim 1 (Currently amended):   An arrangement in a capillary driven fluidic system for preventing wicking of a fluid along an edge between a first substrate and a second substrate, said arrangement comprising:
a first substrate including a microfluidic channel arranged to house the fluid,
a second substrate arranged to cover a portion of the first substrate,
wherein an edge between the first and the second substrate is defined between a portion of the first substrate which is not covered by the second substrate and the portion of the first substrate which is covered by the second substrate, and 
wherein the microfluidic channel of the first substrate meets the second substrate at a position along the edge,
wherein the first substrate and the second substrate collectively define a trench, configured to stop ,
wherein the trench includes a proximal side wall which connects to said microfluidic channel via the edge, and
wherein the proximal side wall  forms a right angle, or an obtuse angle (α), or an acute angle (β), with respect to at least one from: the first surface of the first substrate and the first surface of the second substrate.
Claim 3  (Cancelled)
Claim 4.  (Cancelled)
Claim 7  (Cancelled)
Claim 8  (Cancelled)

Allowable Subject Matter
Claims 1-2, 5-6, 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference. Johnson et al (WO 01/02093) teaches an arrangement (referred to as a detection article 231, illustrated in Figure 4) in a capillary driven fluidic system (which corresponds to article 321) for preventing wicking of a fluid (such as a physiological fluid) along an edge between a first substrate and a second substrate, said arrangement comprising:
a first substrate (referred to as a layer 231 on page 34 lines 15-20 and illustrated in Figure 4) including a microfluidic channel (referred to as a closed channel 231 on page 34 lines 15-20) configured to house the fluid,
a second substrate (referred to as a cap layer 235) configured to cover a portion of the first substrate (i.e. the other layer 231),
wherein an edge between the first and the second substrate is defined between a portion of the first substrate which is not covered by the second substrate and the portion of the first substrate which is covered by the second substrate (see window 421 in Figure 11), and 
wherein the microfluidic channel (i.e. the closed channel 34) of the first substrate (i.e. the layer 231) meets the second substrate (i.e. the cap layer 235) at a position along the edge (see Figures 5, 6b, 8 and 11),
wherein the first substrate (i.e. the layer 231)  and the second substrate (i.e. the cap layer 235) collectively define a trench (referred to as one of the channels 404), said trench (i.e. said channel 404) being arranged in at least one of the first substrate (i.e. the layer 231) and the second substrate (i.e. the cap layer 235).
In addition, Harding, (U.S. Patent Publication No. 2008/0025873), discloses microfluidic devices that include a substrate and a non-valve capillary mechanism, as well as a reservoir and one or more channels leading to the reservoir, wherein the non-valve capillary mechanism is within the reservoir, and prevents fluid delivered to the reservoir from wicking from the reservoir into the channels and the delivered fluid is hydrophilically attracted to and retained within the reservoir (see abstract). 
However, neither of the two cited prior art teaches nor suggests an arrangement including a trench configured to stop wicking of fluid along an edge between a first and a second substrate defined between a portion of the first substrate which is not covered by the second substrate and the portion of the first substrate which is covered by the second substrate, the trench including a proximal side wall connecting to a microfluidic channel via an edge, and wherein the proximal side wall forms a right angle, or an obtuse angle (α), or an acute angle (β), with respect to at least one from: a first surface of the first substrate and a first surface of the second substrate, as required by independent claim 1.
As a result, independent claim 1 is allowed.   Moreover, the dependent claims are hereby allowed due to the dependency from independent claim 1. 
The features of the claimed invention are aimed at preventing wicking along an edge of a diagnostic device, the wicking being an undesired flow which would otherwise comprise the functionality of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797